DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the corresponding joint regions" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itagaki et al. (US 2012/0326569).
Regarding claim 10, Itagaki et al. disclose an electronic device comprising:
a plurality of chip components (50, 50), each of the chip components comprising:
an element body where a plurality of internal electrodes (56) are laminated inside; and
a terminal electrode (60) formed outside the element body and connected with end parts of the internal electrodes;
a metal terminal (10A) connected with the terminal electrodes (60) of the chip components (50, 50), the metal terminal (10A) comprising:
an electrode face portion arranged correspondingly with end surfaces (@ 50c) of the terminal electrodes (60), the electrode face portion being provided with opening portions (24, 26) so that parts of the terminal electrodes (60, 60) are exposed for each of the chip components (50, 50);
a mount portion (18) mounted on a mount surface (not shown); and a plurality of connection members (22, 24) disposed at corresponding joint regions, the connection members (22, 24) connecting the electrode face portion and the end surfaces of the terminal electrodes (@ 50), each connection member comprising a joint region and a non-joint region,

Regarding claim 12, Itagaki et al. disclose at least one of the opening portions (24, 26) is formed so that a vicinity of an end part of the terminal electrode (60) on a side of the mount portion (18) is exposed for at least one of the chip components (50).
Regarding claim 13, Itagaki et al. disclose the joint region (20, 22) exists in a first predetermined height above at least one of the opening portions (24, 26), in a direction vertical to the mount surface (@18).

Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 2014/0055910).
Regarding claim 19, Masuda et al. disclose a chip component (20) having an element body where internal electrodes (27) are laminated inside and a terminal electrode (22) formed outside the element body and connected with end parts of the internal electrodes (27);
a metal terminal (38) connected with the terminal electrode (22) of the chip component (20), the metal terminal (38) comprising:
an electrode face portion (fig. 7) arranged correspondingly with an end surface of the terminal electrode (22); and
a mount portion (39) mounted on a mount surface, wherein a first direction is parallel to the end surface of the terminal electrode (22) and parallel to the mount surface, and a second direction is vertical to the mount surface, the electrode face portion is provided with an opening portion (48a – not labeled in fig. 1) so that a vicinity of a lower end part of the terminal electrode (22) in the second direction is exposed, 
Regarding claim 20, Masuda et al. disclose the connection member (38b) connects between the electrode face portion and the end surface of the terminal electrode (22) and exists in a joint region within a first predetermined height, above the opening portion (not labeled - fig. 3) in the second direction.
Regarding claim 21, Masuda et al. disclose  a plurality of the chip components (20),
wherein end surfaces of terminal electrodes of chip components are joined side by side (top to bottom) with the electrode face portion by joint regions (38b), and
non-joint regions (between 38b) where connection members are not disposed are formed on lower sides of the joint regions in the second direction and are also formed between adjacent joint regions (see fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (US 2012/0326569) in view of Murrell et al. (US 2015/0114697)
Regarding claim 11, Itagaki et al. disclose the claimed invention except for the terminal electrodes of the chip components are connected with the metal terminal so 
Murrell et al. disclose a multilayer ceramic capacitor having a lead frame (4), where the internal electrodes of the multilayer ceramic capacitor can be perpendicular [0048] to the mounting substrate (2).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the capacitors of Itagaki et al. so that the internal electrodes are arranged perpendicular to the mounting substrate, since such a modification would form a capacitor element having reduced ESL.

Allowable Subject Matter
Claims 22-28 are allowed.
Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitation, the prior art does not teach nor suggest an electronic device:
A) wherein a part of the non-joint region is formed between a boundary of the terminal electrodes of the chip components adjacent to each other and the electrode face portion (claim 14); 
B) wherein a total area of the non-joint regions is larger than 3/10 of a total area of the joint regions, on the electrode face portion (claim 15);
C) wherein each of the opening portions have a width in a direction parallel to the end surfaces of the terminal electrodes and also parallel to the mount surface that is 1/6 to 5/6 with respect to a width of the chip components (claim 16);
D) wherein the metal terminal further comprises: holding portions, each of the holding portions holding one of the end surfaces (claim 17); and 
E) wherein a first direction is parallel to the end surface of the terminal electrode and parallel to the mount surface, and a second direction is vertical to the mount surface, the electrode face portion is provided with opening portions along the first direction, a vicinity of a lower end part of the terminal electrode in the second direction is exposed from a part of the opening portions (claim 22). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,381,158
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848